COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                No. 08-15-00251-CV
                                                 §
 IN THE INTEREST OF S.M.B.,                                          Appeal from
                                                 §
 A CHILD.                                                        380th District Court
                                                 §
                                                               of Collin County, Texas
                                                 §
                                                               (TC # 380-51444-2008)
                                                 §

                                 MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court’s interlocutory orders denying a

motion to transfer venue and to disqualify counsel are not appealable, we dismiss the appeal for

lack of jurisdiction.

        It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims.     See Lehmann, 39 S.W.3d at 195.        Appellant filed a notice of appeal

indicating that he is appealing the trial court’s orders denying Appellant’s motion to transfer

venue under Section 155.021 of the Texas Family Code and denying Appellant’s motion to
disqualify counsel. The Court notified Appellants that it intended to dismiss the appeal for lack

of jurisdiction because there is no final judgment and these interlocutory orders are not

appealable. In his response, Appellant focuses on whether the orders have been reduced to

writing by the trial court but that is not the critical issue. The issue is whether these interlocutory

orders are appealable. The Family Code expressly provides that an order denying transfer under

Section 155.201 is not subject to interlocutory appeal. TEX.FAM.CODE ANN. 155.204(h)(West

2014). An order denying a motion to disqualify counsel in a civil proceeding is an interlocutory

order and is subject to review only in an appeal from the final judgment. See National Western

Life Insurance Company v. Walters, 663 S.W.2d 125, 126 (Tex.App.--Austin 1983, no writ). We

therefore dismiss the appeal for want of jurisdiction.


November 3, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-